            Case 1:21-cv-06472-NRB Document 7 Filed 07/30/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

ACE AMERICAN INSURANCE COMPANY,                       Case No. 1:21-cv-06472

                   Petitioner,                        DECLARATION OF JOSHUA M.
                                                      BENNETT IN SUPPORT OF
       -against-                                      PETITION TO CONFIRM,
                                                      RECOGNIZE, AND ENFORCE
UNIVERSITY OF GHANA,                                  FOREIGN ARBITRATION AWARD

                   Respondent.


       I, Joshua M. Bennett, declare under penalty of perjury and pursuant to 28 U.S.C. § 1746,

as follows:

       1.      I am an attorney in the law firm of Paul Hastings LLP, attorneys for Petitioner

Ace American Insurance Company (“Chubb” or “Petitioner”) in the above-captioned action.


       2.      I submit this Declaration in support of Chubb’s Petition (the “Petition”) to

Confirm, Recognize, and Enforce a Foreign Arbitration Award pursuant to Section 2 of the

Federal Arbitration Act, 9 U.S.C. § 201 et seq. (the “FAA”), and Article III of the United

Nations Convention on the Recognition and Enforcement of Foreign Arbitral Awards (the “New

York Convention”).


       3.      I am familiar with the facts and circumstances of the agreements and underlying

dispute between CPA 19 Integras GH Investor Ltd. (Ghana) (“CPA Ghana”) and the University

of Ghana (“UG” or the “Respondent”), as well as the arbitral award rendered pursuant to those

agreements that is the subject of this Petition.
              Case 1:21-cv-06472-NRB Document 7 Filed 07/30/21 Page 2 of 2




         4.      Attached as Exhibit A is a true and correct copy of the Expert Determination,

which was rendered by Mr. Nicholas Vineall QC in favor of CPA 18 Integras GH Investor

Limited on August 1, 2018.


         5.      Attached as Exhibit B is a true and correct copy of the Assignment Agreement

entered into on October 11, 2019 by and among CPA 18 Integras GH Investor Limited and

Chubb.

         6.      Attached as Exhibit C is a true and correct copy of the Second Amended and

Restated Concession Agreement, dated September 15, 2015.1

         7.      Attached as Exhibit D is a true and correct copy of the First Amendment to the

Second Amended and Restated Concession Agreement, dated December 31, 2015.

         8.      Attached as Exhibit E is a true and correct copy of the Second Amendment to the

Second Amended and Restated Concession Agreement, dated February 10-11, 2016.

         9.      I declare under penalty of perjury that the foregoing is true and correct.




Dated: New York, NY                                       /s/ Joshua M. Bennett
       July 30, 2021                                      Joshua M. Bennett




1
 The operative agreement relied upon by the Concession Parties, attached as Exhibit C, inadvertently omits pages
71 of the agreement and page 44 of Schedule 11.


                                                       -2-
